PD-0821-15

                         NoJ02-13-00483-CR

                                        IN THE

                            SUPREME COURT OF TEXAS

                                                                     RECEIVED IN
                                                               COURT OF CRIMINAL APPEALS
                                   Leroy McDonald
                                      Petitioner,                      JUL 02 2015

                                          V.
                                                                    Abe!Acosta,GSerk
                                  The State of Texas
                                     Respondent.
                                                                            FILED \H
              First Motion for Extension of Time to File
                                                                   COURT OF CRIMINAL APPEALS
                            Petition for Review                            JUL 02 2815

                                                                        Abel Acosta, Cierk
To the Honorable Supreme Court of Texas:


      Petitioner files this First Motion for Extension of Time to File Petition for


Review under Tex. R. App. P. 10.1, 10.5(b), and 53.7(f).     In support of this motion,

Petitioner shows the following:

       1.    The Court of Appeals for the 297th district in Fort Worth rendered its

opinion and judgment in Leroy McDonald vs The State of Texas, No. 02-13-00483, on

May 14, 2015. The petition for review is due no later than Monday, June 15, 2015

       2. Petitioner requests an extension of time of thirty days, to July 30, 2015j.
          This is Petitioner's first request for an extension of time in this case.

       3.   Petitioner relies on the following facts as a reasonable explanation for the

requested extension of time. Pro Se petitioner, Leroy McDonald, in addition to
preparing a petition for review in this case Petitioner must also devote time to the

following additional matters:

Pro Se Petitioner, Leroy McDonald has had no use of the Law Library facilities at

Tarrant County Green Bay Jail, is indigent and has no council representation to argue

constitutional violations and exculpatory evidence withheld in this matter.


   Therefore, Petitioner prays that this Court grant this motion for extension of time.


                                            Respectfully submitted,


                                            Lero/McDonald
                                            Pro Se Petitioner